DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-22, 24 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 10, 20, 24 and 26 are allowed because applicant has included limitations of objected to be allowable claim 21 into these independent claims.   Regarding the original limitation of claim 21, Choi teaches,  wherein said at least one ISOBMFF file further comprises a fourth parameter and a fifth parameter,  ( Choi {0156] and Choi [0083] and Table 1 discloses multiple parameters that included 4th and 5th parameter… See [0156]…… The parameters indicating the angle or radius may be set with the weights applied so that the radius or angle corresponding to the distorted region is mapped to the local fitting region.  Specifically, the position of the local fitting region may be divided into the following embodiments.  [0157] N, [A.sub.1, LFR.sub.1], [A2, LFR.sub.2], .  . . , [AN, LFR.sub.N], where A refers to the angle, N refers to the number of pieces of data, and LFR refers to the weight corresponding to the FOV of the angle.  [0158] N, [.sub.A1, R.sub.1], [A.sub.2, R.sub.2], .  . . , [A.sub.N, R.sub.N], where R refers to the case in which the weight is applied to the radius in the 2D plane surface instead of the FOV”), but doesn’t expressly teach so with the fourth and fifth parameters 
Depended claims 21-22 are also allowable by virtue of dependency.

Claim 11 is allowed because Choi teaches, a video processing method comprising: receiving at least one ISO Base Media File Format (ISOBMFF) file, wherein virtual reality (VR) content is delivered by said at least one ISOBMFF file, and said at least one ISOBMFF file comprises a transform property item; (Fig.3 step  312  and [0070] In step 312, the receiver received  media file format in ISOBMFF format .  The receiver may de-encapsulate the file into the frame and the metadata. [0083] and Table 1 indicates that the content of metadata or parameter of metadata, which are pitch, yaw, roll angles of viewport. {0070] indicates that the file is ISOBMFF. …………… “[0070]….Encoding/decoding may also be applied to various standards, e.g., ISOBMFF, dynamic adaptive streaming over HTTP (DASH), omnidirectional media format (OMAF), or other standards capable of processing applications or techniques for enabling VR content. This ISOBMFF file has media data and metadata/signaling information. This metadata/signaling information comprises a transform property item.
decapsulating, by a file decapsulation circuit, said at least one ISOBMFF file into a part of a coded bitstream, wherein the transform property item is parsed from said at least one ISOBMFF file; The receiver may de-encapsulate the file into the frame and the metadata. [0083] and Table 1 indicates that the content of metadata or parameter of metadata, which are pitch, yaw, roll angles of viewport. {0070] indicates that the file is ISOBMFF. …………… “[0070]….Encoding/decoding may also be applied to various 
decoding the part of the coded bitstream; ( “[0070]….. In step 314, the receiver may decode the images and metadata obtained from the frame to recover the input data.”)
wherein the transform property item enables at least one of a projection transformation, a packing transformation, a VR viewport selection, and a VR region of interest (ROI) selection in the track derivation. ( The ISOBMFF file has media data and metadata/signaling information. This metadata/signaling information comprises a transform property item. [0083] and Table 1 provides the signaling information which includes viewport information. This view port information is described in {0054] that viewport information is the FOV which are detailed in {0083] and Table 1. Additionally metadata also includes projection transformation. See [0053])
However no applicable prior art is available that teaches the limitations, “obtaining at least one visual track according to a decoding result of the part of the coded bitstream; and obtaining a derived track from said at least one visual track by performing track derivation that is instructed by the transform property item, “
Therefore claim 11 is allowed.

Claims 12 -19 are allowed by virtue of dependency on allowable base claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616